DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/768,081, filed on 5/29/2020, where Claims 1-19 are pending.


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 'a selection unit ... an extraction unit ... [and] an editing processing unit ... in claims 1 and 19.
Para. [0232] of the Specification of the instant Application, including, specifically, “... the MPU 150 fulfills the roles of a selection unit 110, an extraction unit 112, an editing processing unit 114, a display controller 116, and an arm controller 118 ... Note that some or all of the selection unit 110, the extraction unit 112, the editing processing unit 114, the display controller 116, and the arm controller 118 may be configured from a dedicated (or a general-purpose) circuit (a processor, or the like, distinct from the MPU 150, for example).”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.  Claim 18 constitutes eligible subject matter under 35 U.S.C. 101, since the subject matter is directed toward a practical application.

Step 1:
	Claims 1 and 19 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1 and 19 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-17 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.  Claim 18 constitutes eligible subject matter under 35 U.S.C. 101, since the subject matter is directed toward a practical application.


Step 2A Prong 1:
	Claims 1 and 19, when combined, recite “A medical information processing apparatus, comprising: a selection unit that selects, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include conditions relating to patient attributes, conditions relating to surgical-procedure types, and conditions relating to disease types; an extraction unit that detects a feature from the selected target data and extracts feature data corresponding to the detected feature, from the target data; and an editing processing unit that edits the extracted feature data, wherein the extraction unit extracts at least a medical image as the feature data ... [and] an information processing method executed by a medical information processing apparatus, the method comprising the steps of: ... ,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people, including such steps as “... selects, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include conditions relating to patient attributes, conditions relating to surgical-procedure types, and conditions relating to disease types; ... [and] extracts at least a medical image as the feature data ... ,” for example, which constitute organizing human activity (See, for example, Paragraph [0085] of the Specification of the instant Application, which indicates that organized data can include various types of candidate data, including that “... Note that the candidate data is not limited to surgery data.  For example, the candidate data may also include data other than surgery data, such as image data representing medical illustration images such as images illustrating autopsy diagrams.”).


	Accordingly, Claims 2-17 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.  Claim 18 constitutes eligible subject matter under 35 U.S.C. 101, since the subject matter is directed toward a practical application.
	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

Claims 1 and 19, when combined, recite “A medical information processing apparatus, comprising: a selection unit that selects, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include conditions relating to patient attributes, conditions relating to surgical-procedure types, and conditions relating to disease types; an extraction unit that detects a feature from the selected target data and extracts feature data corresponding to the detected feature, from the target data; and an editing processing unit that edits the extracted feature data, wherein the extraction unit extracts at least a medical image as the feature data ... [and] an information processing method executed by a medical information processing apparatus, the method comprising the steps of: ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claim 1 of the instant Application recites elements which include “A medical information processing apparatus, comprising: a selection unit ... an extraction unit ... and an editing processing unit ... wherein the extraction unit ... by a medical information processing apparatus.”  Each of these computer elements is recited at a high level of generality (e.g., generic apparatuses and units), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea, since each computer element of Claim 1 of the instant Application, including “A medical information processing apparatus, comprising: a selection unit ... an extraction unit ... and an editing processing unit ... wherein the extraction unit ... by a medical information processing apparatus,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools, (e.g., 

Accordingly, Claims 2-17 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.  Claim 18 constitutes eligible subject matter under 35 U.S.C. 101, since the subject matter is directed toward a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.



Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d)

	Claim 1 recites “A medical information processing apparatus, comprising: a selection unit that selects, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include conditions relating to patient attributes, conditions relating to surgical-procedure types, and conditions relating to disease types; an extraction unit that detects a feature from the selected target data and extracts feature data corresponding to the detected feature, from the target data; and an editing processing unit that edits the extracted feature data, wherein the extraction unit extracts at least a medical image as the feature data ... [and] an information processing method executed by a medical information processing apparatus, the method comprising the steps of: ... ,” where the bolded claim language constitutes the additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner); OIP Techs., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (storing and retrieving information in memory)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.

Claim 1 of the instant Application recites elements which include “A medical information processing apparatus, comprising: a selection unit ... an extraction unit ... and an editing processing unit ... wherein the extraction unit ... by a medical information processing apparatus.”  Each of these computer elements is recited at a high level of generality (e.g., generic apparatuses and units), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea.  Since the computer elements recited within Claims 1 and 19 of the instant Application, including “A medical information processing apparatus, comprising: a selection unit ... an extraction unit ... and an editing processing unit ... wherein the extraction unit ... by a medical information processing apparatus,” serve as just a generic computer element being used as a tool to 

Furthermore, the additional elements including “... a selection unit ... an extraction unit ... [and] an editing processing unit ...” all constitute well-understood, routine, conventional activity, as further supported by the Specification of the instant Application (where Paragraph [0232] of the Specification of the instant Application recites that “... some or all of the selection unit 110, the extraction unit 112, the editing processing unit 114, the display controller 116, and the arm controller 118 may be configured from a dedicated (or a general-purpose) circuit (a processor, or the like, distinct from the MPU 150, for example), Para. [0232]).

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 2 recites wherein the extraction unit extracts the feature data by using a model that has learned by machine.  The limitations of “... extracts the feature data ...” fall within the scope of an 

	Claim 3 recites wherein the extraction unit learns the target data corresponding to the selection condition.  The limitations of “... learns the target data corresponding to the selection condition” fall within the scope of an abstract idea as set out above.  Claim 3 further recites additional elements “... the extraction unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 4 recites wherein the machine learning is deep learning.  Claim 4 further recites additional elements “... wherein the machine learning is deep learning.”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 5 recites wherein the target data includes a medical captured image captured by an imaging device during surgery, and the medical image is the medical captured image.  The limitations of “... wherein the target data includes a medical captured image captured ... during surgery, and the medical image is the medical captured image” fall within the scope of an abstract idea as set out above. Claim 5 further recites additional elements “... an imaging device ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.



	Claim 7 recites wherein the target data includes non-image data, and the extraction unit detects a feature from the non-image data.  The limitations of “... wherein the target data includes non-image data, and ... detects a feature from the non-image data” fall within the scope of an abstract idea as set out above.  Claim 7 further recites the additional element “... the extraction unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 8 recites wherein the target data includes sound collected by a sound collection device during surgery, and the extraction unit also extracts sound as the feature data.  The limitations of “... wherein the target data includes sound collected by a sound collection device during surgery, and ... extracts sound as the feature data” fall within the scope of an abstract idea as set out above.  Claim 8 further recites the additional element “... the extraction unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 9 recites wherein the target data includes text which is input by an operation to an operating device, and the extraction unit also extracts text as the feature data.  The limitations of “... wherein the target data includes text which is input by an operation ... extracts text as the feature data” fall within the scope of an abstract idea as set out above.  Claim 9 further recites the additional elements 

	Claim 10 recites wherein the extraction unit detects a state-related feature and/or an action-related feature from the target data.  The limitations of “... detects a state-related feature and/or an action-related feature from the target data” fall within the scope of an abstract idea as set out above.  Claim 10 further recites the additional element of “... the extraction unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 11 recites wherein the extraction unit detects, as the state-related feature, a point in time in the target data when a predetermined state is detected from the target data and detects, as the action-related feature, a point in time in the target data when a predetermined action is detected from the target data.  The limitations of “ ... detects, as the state-related feature, a point in time in the target data when a predetermined stat is detected from the target data and detects, as the action-related feature, a point in time in the target data when a predetermined action is detected from the target data” fall within the scope of an abstract idea as set out above.  Claim 11 further recites the additional element of “... the extraction unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 12 recites wherein the editing processing unit edits the feature data to generate protocol data for a case-related surgical procedure.  The limitations of “... edits the feature data to generate protocol data for a case-related surgical procedure” fall within the scope of an abstract idea as set out 

	Claim 13 recites wherein the editing processing unit generates the protocol data for the surgical procedure from a plurality of cases.  The limitations of “... generates the protocol data for the surgical procedure from a plurality of cases” fall within the scope of an abstract idea as set out above.  Claim 13 further recites the additional element of “... the editing processing unit ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.

	Claim 14 recites further comprising: a display controller that causes a display screen to display the medical image corresponding to the surgery data acquired during surgery.  The limitations of “... to display the medical image corresponding to the surgery data acquired during surgery” fall within the scope of an abstract idea as set out above.  Claim 14 further recites the additional elements of “... a display controller that cause a display screen to display ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 15 recites wherein the selection unit selects the target data by setting the selection condition based on the surgery data acquired during surgery, and the extraction unit extracts medical images by detecting features from the selected target data and causes a display screen to display the medical image corresponding to the surgery data, among the extracted medical images.  The limitations of “... the target data by setting the selection condition based on the surgery data acquired during 

	Claim 16 recites wherein the extraction unit also issues notification regarding the grounds for extracting the medical images displayed on the display screen.  The limitations of “... also issues notification regarding the grounds for extracting the medical images displayed ...” fall within the scope of an abstract idea as set out above.  Claim 16 further recites the additional elements of “... the extraction unit ... [and] displayed on the display screen.”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 17 recites wherein the medical image corresponding to the surgery data and displayed on the display screen correspond to a navigation image during surgery.  The limitations of “... wherein the medical image corresponding to the surgery data and displayed ... correspond to a navigation image during surgery” fall within the scope of an abstract idea as set out above.  Claim 17 further recites the additional element of “... the display screen ....”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use.





 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-7, 9-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0137244 A1 to Sorenson, et al. (hereinafter 'Sorenson').

	Regarding Claim 1, Sorenson discloses a medical information processing apparatus (medical image identification and interpretation, Abstract), comprising:

A selection unit that selects, from candidate data including surgery data acquired during surgery (... the engine of engine selector with respect to quality control and handling of image artifacts and technical image acquisition quality variations, [0048]; detecting artifacts related to surgical clips associated with a surgical procedure, [0104], [0127]), target data corresponding to selection conditions that include conditions relating to patient attributes (... image identification engine 273 uses past image data and reports 277 to identify for study images of patient organs, body parts, and features within new image data 272; ... one or more medical imaging studies of a patient to identify the anatomical structures, anatomical anomalies and anatomical features identified for study from a look at the image data ..., [0224-0225]), conditions relating to surgical-procedure types (... only certain engines will apply according to what imaging modality type (the imaging procedure type) that is used ..., [0063]), and conditions relating to disease types (each image processing engine or module may be configured to perform a specific image processing operation on medical images related to different and specific disease types, [0060]);

An extraction unit that detects a feature from the selected target data and extracts feature data corresponding to the detected feature, from the target data (... NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 to identify studies with missed findings or misinterpreted findings to correlate with outputs 250, [0079]; [0183]); and 

An editing processing unit that edits the extracted feature data (... any of these findings can be opened or further interrogated in terms of the underlying assumptions for adjustment or the quality of the image data or clinical data can be assessed for appropriateness and possible exchange or editing, [0067]; image file editing, [0167]),

Wherein the extraction unit extracts at least a medical image as the feature data (... the correlation of the medical to a machine learning module or collection of machine learning can be done based on pattern extraction, feature extraction or image processing which result of a medical image classification (clusterization) ..., [0183]).


	Regarding Claim 2, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein the extraction unit extracts the feature data by using a model that has learned by machine learning (... the correlation of the medical data to a machine learning module or collection of machine learning can be done based on pattern extraction, feature extraction or image processing which result of a medical image classification (clusterization) ..., [0183]; ... the image identification engine within the machine learning module can analyze data to extract a feature and find similar data for the same patient to automatically present the data with its relevant prior information, [0184]).


	Regarding Claim 3, Sorenson discloses the medical information processing apparatus according to claim 2, and Sorenson further discloses wherein the extraction unit learns the target data corresponding to the selection condition (... the image identification engine within the machine learning module can analyze data to extract a feature and find similar data for the same patient to automatically present the data with its relevant prior information ... the similar data can pertain to anatomical structures such as body parts, anatomic anomalies and anatomical features ..., [0184]).


	Regarding Claim 4, Sorenson discloses the medical information processing apparatus according to claim 2, and Sorenson further discloses wherein the machine learning is deep learning (... the artificial intelligence finding can generate findings within the image interpretation environment and machine learn and/or deep learn based on adjustments to the findings by a user or a group of users ..., [0147]).


	Regarding Claim 5, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein the target data includes a medical captured image captured by an imaging device during surgery (... a post contrast CT scan of the abdomen is processed prior to a CT fluoroscopy procedure.  The post contrast images are registered to a CT fluoroscopy data set using a registration engine ..., [0082]), and the medical image is the medical captured image (... a post contrast CT scan of the abdomen is processed prior to a CT fluoroscopy procedure.  The post contrast images are registered to a CT fluoroscopy data set using a registration engine ..., [0082]).


	Regarding Claim 6, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein the target data includes a medical illustration image (utilizing the techniques in motion analytics; using in a 2D moving representation of a 4D process; allowing a single 2D frame to capture and illustrate the motion, [0243]), and the medical image is a medical illustration image (utilizing the techniques in motion analytics; using in a 2D moving representation of a 4D process; allowing a single 2D frame to capture and illustrate the motion, [0243]).

	Regarding Claim 7, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein 

the target data includes non-image data (... image processing server 110 may further invoke a natural language processing (NLP) system 310 to process the texts or languages of outputs 250; NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 ..., [0079]), and

the extraction unit detects a feature from the non-image data (... image processing server 110 may further invoke a natural language processing (NLP) system 310 to process the texts or languages of outputs 250; NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 ..., [0079]).


	Regarding Claim 9, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein the target data includes text which is input by an operation to an operating device (... image processing server 110 may further invoke a natural language processing (NLP) system 310 to process the texts or languages of outputs 250.  NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 to identify studies with missed findings or misinterpreted findings to correlate with outputs 250 ..., [0079]), and the extraction unit also extracts text as the feature data (... image processing server 110 may further invoke a natural language processing (NLP) system 310 to process the texts or languages of outputs 250.  NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 to identify studies with missed findings or misinterpreted findings to correlate with outputs 250 ..., [0079]).


	Regarding Claim 10, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein the extraction unit detects a state-related feature (... the image quantitative data may be compared with a corresponding benchmark associated with the type of the image to determine whether a particular medical condition, medical issue, or disease is present or suspected ..., [0062]) and/or an action-related feature from the target data (the techniques described above can also be utilized in the area of motion analytics.  Motion analytics provides a powerful 2D representation of a 4D process, for more effective communication of findings ... any dynamic volume acquisition, such as a beating heart, can be subjected to the motion analysis ... , [0135]).


	Regarding Claim 11, Sorenson discloses the medical information processing apparatus according to claim 10, and Sorenson further discloses wherein 

the extraction unit (... the image quantitative data may be compared with a corresponding benchmark associated with the type of the image to determine whether a particular medical condition, medical issue, or disease is present or suspected ..., [0062])

detects, as the state-related feature (... the image quantitative data may be compared with a corresponding benchmark associated with the type of the image to determine whether a particular medical condition, medical issue, or disease is present or suspected ..., [0062]), a point in time in the target data when a predetermined state is detected from the target data (... these contours and segmentation procedures are used as the basis for an analytical calculation such as the volume of an organ, the differentiation of tissue types, etc.  As such contours can be in one dimension (point to point), or can be a group of points connected at intervals in three dimensions, or even tracked over time as a series of multi-point contours over time (e.g., four dimensions) ..., [0155]) and

detects, as the action-related feature (the techniques described above can also be utilized in the area of motion analytics.  Motion analytics provides a powerful 2D representation of a 4D process, for more effective communication of findings ... any dynamic volume acquisition, such as a beating heart, can be subjected to the motion analysis ... , [0135]), a point in time in the target data when a predetermined action is detected from the target data (... these contours and segmentation procedures are used as the basis for an analytical calculation such as the volume of an organ, the differentiation of tissue types, etc.  As such contours can be in one dimension (point to point), or can be a group of points connected at intervals in three dimensions, or even tracked over time as a series of multi-point contours over time (e.g., four dimensions) ..., [0155]).


	Regarding Claim 12, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson further discloses wherein the editing processing unit edits the feature data (... editing, contours and measurements made to a study to be recalled and the image volume restored ... which incorporate any digitally recorded object, edits, conversions, look up tables, vector files and other data that make up a processed medical image made of pixels or voxels, [0167]) to generate protocol data for a care-related surgical procedure (... the machine learned workflow system can review the image data and propose one or more clinical protocols or one or more workflows.  The proposed clinical protocols or workflows for each image data can be determined based on in-image analysis and/or metadata of the image data ..., [0053]).


	Regarding Claim 13, Sorenson discloses the medical information processing apparatus according to claim 12, and Sorenson further discloses wherein the editing processing unit generates the protocol data for the surgical procedure from a plurality of cases (... the machine learned workflow system can machine learn based on user interactions such that the next time a similar image data is received, the machine learned workflow system can propose optimized clinical protocols and workflows, [0053]; generation of clinical protocol modules from a multitude of different types of clinical protocols; each clinical protocol can have one or more workflows, [0182]).


	Regarding Claim 14, Sorenson discloses the medical information processing apparatus according to claim 1, and Sorenson discloses further comprising: a display controller that causes a display screen to display the medical image corresponding to the surgery data acquired during surgery (... a display controller and display device ..., FIG. 6; [0137]; images obtained during surgical procedures, [0104], [0127]).


	Regarding Claim 15, Sorenson discloses the medical information processing apparatus according to claim 14, and Sorenson further discloses wherein 

the selection unit selects the target data by setting the selection condition based on the surgery data acquired during surgery (... there may be engines that perform better or worse given the presence or absence of a given artifacts which can be automatically selected to process the images ... the engine of engine selector with respect to quality control and handling of image artifacts and technical image acquisition quality variations, [0048]; detecting artifacts related to surgical clips associated with a surgical procedure, [0104], [0127]), and

the extraction unit extracts medical images by detecting features from the selected target data (... NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 to identify studies with missed findings or misinterpreted findings to correlate with outputs 250, [0079]; [0183]) and causes a display screen to display the medical image corresponding to the surgery data, among the extracted medical images (... a display controller and display device ..., FIG. 6; [0137]; images obtained during surgical procedures, [0104], [0127]; displaying hanging protocol images on a computer screen, which are displayed in a certain order with multiple images on multiple monitors, [0168]).


	Regarding Claim 16, Sorenson discloses the medical information processing apparatus according to claim 15, and Sorenson further discloses wherein the extraction unit also issues notification regarding the grounds for extracting the medical images (... an indication in the database(s) and notification in the restful services and/or API have the effect of sending notification to the desired systems and staff ..., [0099]; ... multiple centerlines can be extracted to allow for planning of EVAR procedures with multiple access points ... reports containing required measurements and data may be generated, [0120]; ... the correlation of the medical data to a machine learning module or collection of machine learning can be done based on pattern extraction, feature extraction or image processing which result of  medical image classification (clusterization), ..., [0183]; notification to a user; where ... the machine learning module can receive image data and determine that based on the metadata and in-image analysis of the image data, the perfusion workflow should be recommended to the user.  The user can change the workflow associated with the image data from perfusion to flow ..., [0185]) displayed on the display screen (... a display controller and display device ..., FIG. 6; [0137]; images obtained during surgical procedures, [0104], [0127]; displaying hanging protocol images on a computer screen, which are displayed in a certain order with multiple images on multiple monitors, [0168]).


	Regarding Claim 17, Sorenson discloses the medical information processing apparatus according to claim 15, and Sorenson further discloses wherein the medical image corresponding to the surgery data and displayed on the display screen (... a display controller and display device ..., FIG. 6; [0137]; images obtained during surgical procedures, [0104], [0127]; displaying hanging protocol images on a computer screen, which are displayed in a certain order with multiple images on multiple monitors, [0168]) correspond to a navigation image during surgery (... each image processing engine may invoke medical image processing system 106 to perform an image processing operation on an image of a body part of the patient which was navigated to ..., [0061]; ... the vessel track tool provides a Maximum Intensity Projection (MIP) view in two orthogonal planes that travels along and rotates about the vessel centerline for ease of navigation and deep interrogation.  Plaque analysis tools provide detailed delineation of non-luminal structure such as soft plaque, calcified plaque and intra-mural lesions, [0119]).


	Regarding Claim 19, Sorenson discloses an information processing method executed by a medical information processing apparatus (medical image identification and interpretation, Abstract; medical image abstraction method, [0037], [0065]; system and apparatus, [0054]), the method comprising the steps of:

Selecting, from among candidate data including surgery data acquired during surgery (... the engine of engine selector with respect to quality control and handling of image artifacts and technical image acquisition quality variations, [0048]; detecting artifacts related to surgical clips associated with a surgical procedure, [0104], [0127]), target data corresponding to selection conditions that include a condition relating to a patient attribute (... image identification engine 273 uses past image data and reports 277 to identify for study images of patient organs, body parts, and features within new image data 272; ... one or more medical imaging studies of a patient to identify the anatomical structures, anatomical anomalies and anatomical features identified for study from a look at the image data ..., [0224-0225]), a condition relating to a surgical-procedure type (... only certain engines will apply according to what imaging modality type (the imaging procedure type) that is used ..., [0063]), and a condition relating to a disease type (each image processing engine or module may be configured to perform a specific image processing operation on medical images related to different and specific disease types, [0060]);

Detecting a feature from the selected target data and extracting, from the target data, feature data corresponding to the detected feature (... NLP system 310 is able to scan, analyze, and match features extracted by image processing server 110 to identify studies with missed findings or misinterpreted findings to correlate with outputs 250, [0079]; [0183]); and

Editing the extracted feature data (... any of these findings can be opened or further interrogated in terms of the underlying assumptions for adjustment or the quality of the image data or clinical data can be assessed for appropriateness and possible exchange or editing, [0067]; image file editing, [0167]), wherein,

In the step of extracting, at least a medical image is extracted as the feature data (... the correlation of the medical to a machine learning module or collection of machine learning can be done based on pattern extraction, feature extraction or image processing which result of a medical image classification (clusterization) ..., [0183]).



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson as applied to claim 1 above, and further in view of US 2017/0143284 A1 to Sehnert, et al. (hereinafter 'Sehnert').


	Regarding Claim 8, Sorenson discloses the medical information processing apparatus according to claim 1, however Sorenson does not explicitly disclose wherein the target data includes sound 

	Sehnert discloses a system for detecting a retained surgical object (Abstract; FIG. 2A), wherein ... target data includes sound collected by a sound collection device during surgery (... audio tracking can also be provided by tracking mechanism 18, along with translation capability for extracting data on instruments and supplies usage during surgical procedure ... for reporting useful data related to surgical device use and disposition following the surgical procedure, [0074]), and the extraction unit also extracts sound as the feature data (... audio tracking can also be provided by tracking mechanism 18, along with translation capability for extracting data on instruments and supplies usage during surgical procedure ... for reporting useful data related to surgical device use and disposition following the surgical procedure, [0074]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have readily incorporated the system for detecting a retained surgical object comprising collecting sound through the utilization of a sound collection device during surgery, as previously disclosed by Sehnert, within the medical information processing apparatus, as previously disclosed by Sorenson, in order to both collect and report useful data related to surgical device use and disposition following a surgical procedure (Sehnert, [0074]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson as applied to claim 1 above, and further in view of US 2017/0151027 A1 to Walker, et al. (hereinafter 'Walker').

Regarding Claim 18, Sorenson discloses the medical information processing apparatus according to claim 1, but Sorenson does not explicitly disclose comprising: an arm controller that controls the action of an arm capable of carrying a medical instrument, wherein the arm controller specifies a surgery progress status based on the feature data corresponding to the surgery data acquired during surgery and controls the action of the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status.

	Walker discloses robot-assisted driving systems and methods which automatically extract medical navigation data (Abstract, [0123]), comprising:

An arm controller that controls the action of an arm capable of carrying a medical instrument (a robot-assisted, image-guided instrument driving system and method for navigating a medical instrument through an anatomical three-dimensional space ..., [0042]; ... the C-arm 28 is selectively moveable during the procedure to permit various images of the patient to be taken by the fluoroscopy panel 30; attached to the table 12 is a robotic arm ... to which a robotic instrument driver 22 is coupled ..., [0048-0049]; .. the controller may calculate the amount of instrument articulation, rotation, and translation needed to reach the target in an optimal way ..., [0122]), wherein the arm controller ([0048-0049], [0122])

Specifies a surgery progress status based on the feature data corresponding to the surgery data acquired during surgery (tracking and indicating progression of the medical instrument as it progresses through an anatomical space during the course of carrying-out a surgical procedure, based upon data obtained related to the location and/or orientation of objects in a reference coordinate system; ... the tracking subsystem 36 tracks the medical instrument 18 as the medical instrument 18 progresses through the anatomical space ...; position tracking, shape tracking and/or localization tracking subsystem, [0046]; implementing virtual instrument tracking to track surgical progress of the instrument through the anatomy of a patient, [0072]) and 

Controls the action of the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status (tracking and indicating progression of the medical instrument as it progresses through an anatomical space during the course of carrying-out a surgical procedure, based upon data obtained related to the location and/or orientation of objects in a reference coordinate system; ... the tracking subsystem 36 tracks the medical instrument 18 as the medical instrument 18 progresses through the anatomical space ...; position tracking, shape tracking and/or localization tracking subsystem, [0046]; implementing virtual instrument tracking to track surgical progress of the instrument through the anatomy of a patient, [0072]; where a preprogrammed auto-pilot feature can be employed by the controller; a user may stop or pause the preprogrammed surgical procedure, while on auto-pilot, then continue progress of the surgical procedure, at the programmed position, by activating an input device, [0113]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the medical information processing apparatus, as previously disclosed by Sorenson, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a Walker, [0042], [0046], [0048-0049], [0072], [0113], [0122], [0123]).


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0046813 A1 to Zhou, et al. (hereinafter ‘Zhou’) is directed toward systems and method for radiation treatment planning through the utilization of medical imaging processing; US 2012/0183191 A1 to Nakamura (hereinafter ‘Nakamura’) is directed toward a medical image display apparatus comprising a keyword extracting section that extracts anatomical structures and/or information related to diseases from image observation reports regarding input image data; US 2014/0185888 A1 to Kelm, et al. (hereinafter ‘Kelm’) is directed toward a method and system for lesion candidate detection, including generating medical images of a patient’s body, as well as selecting identified lesion-like geometrical regions as lesion candidates; US 2014/0343586 A1 to Sakuragi (hereinafter ‘Sakuragi’) is directed toward a surgery assistance apparatus and methods comprising a medical image obtainment unit that obtains a three-dimensional medical image of a subject to be examined, a target tissue region extraction unit that extracts a region of target tissue from a three-dimensional medical image obtained by a medical image obtainment unit, and an abnormal region extraction unit that extracts an abnormal region from the region of target tissue extracted by a target tissue region extraction unit; US 2017/0345155 A1 to Higgins, et al. (hereinafter ‘Higgins’) is directed toward a medical image reporting system and method for automatic lymph node station mapping.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626